Jones, J.
De rigore juris they ought to bring him in before; but per gratiam curiæ, it is well enough at any time before the scire facias is awarded.
And he said to Calthrop. The opinion of the court is against you, for you do not speak of any capias awarded in your plea: and although the surrender in the plea is void, for want of averment by the record, yet the death is a discharge of the bail. Causa qua supra. Jones 138. 3 Bulstr. 331. Poph. 185. Bendl. 184. Noy 82. 2 Roll. 491. 1 Roll. 450. 1 Cr. 597.